         Case 1:18-cv-11963-PBS Document 35 Filed 12/20/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
___________________________________________
                                             )
STERLING SUFFOLK RACECOURSE, LLC,            )
                                             )
            Plaintiff,                       )
                                             )   Civil Action No.
v.                                           )   1:18-cv-11963-PBS
                                             )
WYNN RESORTS, LTD; WYNN MA, LLC;             )
STEPHEN WYNN; KIMMARIE SINATRA;              )
MATTHEW MADDOX; and FBT EVERETT              )
REALTY, LLC,                                 )
                                             )
            Defendants.                      )
___________________________________________ )

    ASSENTED-TO MOTION TO FURTHER EXTEND TIME FOR FBT EVERETT
               REALTY, LLC TO RESPOND TO COMPLAINT

       Defendant FBT Everett Realty, LLC (“FBT”) hereby requests that the Court further

extend the time for FBT to respond to Plaintiff Sterling Suffolk Racecourse, LLC’s (“Sterling”)

Complaint through and including January 18, 2019. Sterling assents to this request.



                                                 Respectfully submitted,


                                                 FBT EVERETT REALTY, LLC.

                                                 By its attorneys,


                                                 /s/ Christian G. Kiely
                                                 CHRISTOPHER WELD, JR. (BBO #522230)
                                                 cweld@toddweld.com
                                                 CHRISTIAN G. KIELY (BBO #684308)
                                                 ckiely@toddweld.com
                                                 TODD & WELD LLP
                                                 One Federal Street, 27th Floor
                                                 Tel: (617) 720-2626
Dated: December 20, 2018                         Fax: (617) 227-5777
          Case 1:18-cv-11963-PBS Document 35 Filed 12/20/18 Page 2 of 2




               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel for FBT conferred with
counsel for Sterling, Steven Storch, Esq., and that Sterling assents to the relief requested in this
motion.

                                                       /s/ Christian G. Kiely
                                                       Christian G. Kiely


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing
system, and served to all counsel of record on December 20, 2018.

                                                       /s/ Christian G. Kiely
                                                       Christian G. Kiely




                                                  2
